                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 BOSE CORPORATION,

              Plaintiff,                           No. 19 C 7467

       v.                                          Judge Thomas M. Durkin

 THE PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Plaintiff alleges that Defendants sell counterfeit versions of Plaintiff’s products

in violation of the federal Lanham Act and Illinois law. Plaintiff filed motions for a

temporary restraining order enjoining Defendants’ production of the counterfeit

products [12], and for permission to serve process electronically [17]. At a motion

hearing early today, the Court denied those motions without prejudice. The Court

also stated that the case would be dismissed without prejudice under Federal Rules

of Civil Procedure 10 and 20, pending Plaintiff’s submission of a brief addressing

those issues. This written Order supplements the reasons the Court gave orally

during the hearing.

                                      Analysis

I.    Rule 10

      Rule 10 provides that “the complaint must name all the parties.” Plaintiff filed

the complaint stating that the defendants would be named in an attached “Schedule
A.” The attachment, however, did not name any party but stated that “Schedule A”

would be “delivered to the Court in a sealed envelope.” R. 1-3. Six days later,

“Schedule A” was electronically filed. R. 10. Notably, this filing of November 18, 2019,

occurred after the case was assigned to the undersigned judge on November 12, 2019.

      The Court understands that this delay in filing the schedule listing the

defendants has become somewhat of a custom in Lanham Act cases filed in this

district. Indeed, this Court has granted motions for injunctions and entered default

judgments in cases filed in this manner. But the Court now understands that this

practice raises the specter of forum shopping because it allows a plaintiff to learn the

identity of the assigned judge before identifying the defendants. Since these cases

often make claims against tens or hundreds of defendants, and enforcement of joinder

rules is in the court’s “considerable discretion,” see UWM Student Ass’n v. Lovell, 888

F.3d 854, 863 (7th Cir. 2018), the judge assigned can have a great impact on a

plaintiff’s determination as to the number of defendants to include in the case. A

particular judge’s practice of permitting or refusing to permit joinder of tens or

hundreds of defendants in the same case, and the extent of the showing the judge

requires on that issue, might effect whether it is worthwhile for a plaintiff to pursue

a case with multiple defendants before a particular judge. And to the extent more

judges in this district more strictly enforce the requirements of Rule 20, it may

become cost prohibitive for plaintiffs to bring individual cases against defendants

where there is only a small potential liability or recovery.




                                           2
       The Court makes no judgment on whether that was actually Plaintiff’s calculus

and intent. As noted, this is a circumstance that only recently became apparent to

the Court. But the fact that the practice of waiting to file Schedule A creates the

opportunity to forum shop means it is a practice that must stop.

       The need to file Schedule A under seal is not an excuse. The Local Rules

provide for filing an entire case under seal. See L.R. 5.7. And in any event, there was

nothing preventing Plaintiff from filing the Schedule under seal immediately after

filing the complaint, and before learning the assigned judge.

II.    Rule 20

       Additionally, Schedule A names 17 defendants and the Court finds it unlikely

that all of these defendants are properly joined under Rule 20. Rule 20(a)(2) permits

joinder when “any right to relief is asserted . . . with respect to or arising out of the

same transaction, occurrence, or series of transactions or occurrences.” The Court has

“considerable discretion” and “flexibility” in applying Rule 20. See UWM Student

Ass’n, 888 F.3d at 863. And “[u]nrelated claims against different defendants belong

in different suits.” Id.

       Plaintiff makes the following allegations relevant to the “transaction and

occurrence” requirement:

              [Defendants] share unique identifiers, such as design
              elements and similarities of the counterfeit products
              offered for sale, establishing a logical relationship between
              them and suggesting that Defendants’ counterfeiting
              operation arises out of the same transaction, occurrence, or
              series of transactions or occurrences.




                                           3
             [Defendants’ internet sites] bear similar irregularities and
             indicia of being counterfeit to one another, suggesting that
             the Counterfeit Bose Products were manufactured by and
             come from a common source and that Defendants are
             interrelated. The [websites] also include other notable
             common features, including use of the same accepted
             payment methods, check-out methods, meta data, lack of
             contact information, identically or similarly priced items
             and volume sales discounts, the same incorrect grammar
             and misspellings, and the use of the same text and images.

R. 1 ¶¶ 3, 21.

      The Court rejects Plaintiff’s inference that the similarities and irregularities

among the allegedly counterfeit products and websites “suggests” that the products

“were manufactured by and come from a common source.” To the contrary, it is not

surprising that the alleged counterfeits and websites appear similar to the public

since all the defendants are all trying to imitate the original.

      Without that suggested inference, Plaintiff’s allegations do not indicate that

the defendants named in Schedule A have anything in common other than Plaintiff’s

claim that they have infringed Plaintiff’s trademarks. Defendants who “simply

commit[] the same type of violation in the same way [are] not link[ed] . . . together for

the purposes of joinder.” AF Holdings, LLC v. Does 1-1058, 752 F.3d 990, 998 (D.C.

Cir. 2014); see also In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012) (holding

that Rule 20 “requires shared, overlapping facts that give rise to each cause of action,

and not just distinct, albeit coincidentally identical, facts. The sameness of the

accused products is not enough to establish that claims of infringement arise from

the ‘same transaction’”). And courts in this district have held similar joinder




                                           4
allegations under the Lanham Act do not satisfy Rule 20. See Slep-Tone Entm’t Corp.

v. Roberto, 2013 WL 5748896, at *1 (N.D. Ill. Oct. 22, 2013) (citing cases).

                                     Conclusion

      Therefore, the Court is inclined to dismiss this case without prejudice under

Rules 10 and 20. As mentioned, the Court has not previously so strictly applied Rules

10 and 20 in cases like this. So, Plaintiff is granted leave to file a brief of no more

than ten pages addressing the issues identified in this Order. If Plaintiff doesn’t file

a brief (or seek an extension) by December 16, 2019, the case will be dismissed

without prejudice the next day.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: November 21, 2019




                                           5
